Judge Vaughn
dissenting:
In my view the legislature, by the statute in question, has directed the Commissioner to allow a ten percent discount from “the insurance premium otherwise applicable” if the policy is written on a mobile home that is secured in the required manner. His order allowing the ten percent discount was purely *750ministerial because the legislature has set that as the minimum discount. A hearing is required only if he allows a discount of more than ten percent. The legislature has said that the ten percent discount will be from the “insurance premium otherwise applicable,” not from some combination of loss factors that may be a part of the basis for the “insurance premium” or cost of the “policy” to the insured. The statute, if it is to be rewritten, should be rewritten by the body that enacted it. The legislature could have had many reasons for enacting the statute other than a simple recognition of the potential for diminished damages by windstorms to a particular insured.